     WO

 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                            )
     Prosight–Syndicate 1110 At Lloyd’s,           No. CV-17-04662-PHX-SPL
 9                                            )
                                              )
                      Plaintiff,              )    ORDER
10                                            )
     vs.
11                                            )
                                              )
     American Builders and Developers         )
12   LLC,                                     )
13                                            )
                                              )
                      Defendant.              )
14
15
            Plaintiff Prosight-- Syndicate 1110 At Lloyd’s (the “Plaintiff”) filed suit against
16
     American Builders and Developers LLC (“ABD”) seeking a declaratory judgment that it
17
     is not liable to indemnify ABD for any damages awarded pursuant to Maria Virginia
18
     Huizache and Florenciano Axinicuilteco’s (the “Claimants”) lawsuit. The Claimants
19
     filed their Second Motion for Summary Judgment (the “Claimants’ MSJ”) (Doc. 197),
20
     and the Plaintiff filed a separate Motion for Summary Judgment (the “Plaintiff’s MSJ”)
21
     (Doc. 199). Both motions were fully briefed on October 15, 2019, and oral argument was
22
     requested. (Docs. 206, 209, 213, 214) Because it would not assist in resolution of the
23
     instant issues, the Court finds the pending motions are suitable for decision without oral
24
     argument. See LRCiv. 7.2(f); Fed. R. Civ. P. 78(b); Partridge v. Reich, 141 F.3d 920, 926
25
     (9th Cir. 1998). The Court’s ruling is as follows.
26
27
28
 1    I.    Background
 2          The Plaintiff issued an owner controlled insurance policy (the “Policy”), often
 3   referred to as a wrap policy, to ABD. (Doc. 197 at 3) Wrap policies allow for a general
 4   contractor to purchase an insurance policy for a construction project and enroll multiple
 5   subcontractors for insurance coverage under the policy. (Doc. 188 at 11) ABD’s wrap
 6   policy was originally effective from March 31, 2013 to March 31, 2016, and the Policy
 7   covered two separate construction sites, the Trio Condominium property located in
 8   Scottsdale, Arizona, and the Clearwater Hills property located in Paradise Valley,
 9   Arizona. (Doc. 197 at 3)        ABD hired Paladin Risk Management Limited, LLC
10   (“Paladin”) to be the administrator of the Policy. (Doc. 188 at 11)          ABD enrolled
11   subcontractor Diamond House Painting, LLC (“DHP”) in the Policy in November 2014.
12   (Doc. 197 at 5)
13          In January 2016, one of DHP’s employees was killed in an incident at the Trio
14   Condominium property. (Doc. 197 at 2) The Claimants, as the decedent’s parents,
15   brought a wrongful death action against ABD, among others, in Arizona state court.
16   (Doc. 197 at 2) ABD settled the Claimants’ lawsuit against it by turning over its rights
17   against the Plaintiff and Paladin to the Claimants. (Doc. 197 at 8) ABD also agreed for a
18   stipulated judgment to be entered against it for $3.5 million. (Doc. 197 at 8)
19          The Plaintiff initiated this lawsuit for declaratory judgment seeking a
20   determination that it is not liable to indemnify ABD for any damages awarded pursuant to
21   the Claimants’ lawsuit. (Doc. 1) The Claimants filed counterclaims against the Plaintiff
22   and Paladin, arguing that they were each liable for the $3.5 million stipulated judgment.
23   (Doc. 188) However, in July 2019, the Claimants and Paladin entered into a settlement
24   agreement (the “Settlement Agreement”) in which the Claimants agreed to dismiss their
25   claims against Paladin in exchange for a settlement payment of approximately $37,500.
26   (Doc. 203 at 51–57) On August 30, 2019, the Plaintiff and the Claimants filed cross-
27   motions for summary judgment on all claims and counterclaims before the Court. (Doc.
28   197; Doc. 199)


                                                  2
 1    II.   Legal Standard
 2          A court shall grant summary judgment if the pleadings and supporting documents,
 3   viewed in the light most favorable to the non-moving party, “show that there is no
 4   genuine dispute as to any material fact and the movant is entitled to judgment as a matter
 5   of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23
 6   (1986). Material facts are those facts “that might affect the outcome of the suit under the
 7   governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine
 8   dispute of material fact arises if “the evidence is such that a reasonable jury could return a
 9   verdict for the nonmoving party.” Id.
10          The party moving for summary judgment bears the initial burden of informing the
11   court of the basis for its motion and identifying those portions of the record, together with
12   affidavits, which it believes demonstrate the absence of a genuine issue of material fact.
13   Celotex, 477 U.S. at 323. If the movant is able to do such, the burden then shifts to the
14   non-movant who, “must do more than simply show that there is some metaphysical doubt
15   as to the material facts,” and instead must “come forward with ‘specific facts showing
16   that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
17   475 U.S. 574, 586–87 (1986).
18   III.   Analysis
19          In the Claimants’ MSJ, the Claimants request for the Court to make certain
20   findings of law, including (i) that the Plaintiff’s insurance policy provided coverage to
21   ABD for the Claimants’ lawsuit, (ii) that the Plaintiff breached its duty to indemnify
22   ABD, and (iii) that the Plaintiff is obligated to pay the $3.5 million judgment against
23   ABD. (Doc. 197 at 2) In the Plaintiff’s MSJ, the Plaintiff argues that (i) the Claimants
24   are judicially estopped from pursuing claims against the Plaintiff, (ii) by the plain terms
25   of the Policy, DHP was not enrolled under the Policy, and (iii) the Plaintiff has no duty to
26   indemnify ABD for the result of the Claimants’ lawsuit. (Doc. 199-1 at 5–8)
27          The Plaintiff argues that the Claimants cannot recover against the Plaintiff as a
28   matter of law because the Claimants successfully recovered on their claims for relief


                                                   3
 1   against Paladin. (Doc. 206 at 4; Doc. 199-1 at 9–10)             The Plaintiff identifies the
 2   Settlement Agreement between Paladin and the Claimants, in which Paladin sought to
 3   settle the Claimants’ negligence and breach of contract claims against it. (Doc. 203 at 51)
 4   The Plaintiff argues that the Claimants are judicially estopped from pursuing their claims
 5   against the Plaintiff because they obtained a favorable settlement against Paladin on a
 6   mutually exclusive theory of liability. (Doc. 199-1 at 14) In response, the Claimants argue
 7   that they have not asserted inconsistent positions against Paladin and the Plaintiff. (Doc.
 8   209 at 10) The Claimants argue that they have simply asserted alternative theories of
 9   liability against Paladin and the Plaintiff, which is permissible pursuant to Federal Rule of
10   Civil Procedure 8(d). (Doc. 209 at 10)
11           Plaintiffs are allowed to plead alternative and even inconsistent claims, but parties
12   are not allowed to disavow claims and then argue from them. Fed. R. Civ. P. 8(d);
13   Martinez v. Maricopa Cty. Cmty. Coll. Dist., 2018 WL 2119338, at *4 (D. Ariz. May 8,
14   2018); Revive You Media LLC v. Esquire Bank, 2018 WL 2164379, at *5 (D. Ariz. May
15   10, 2018). Judicial estoppel precludes a party from gaining an advantage by taking one
16   position and then seeking a second advantage by taking an incompatible position. Gagne
17   v. Zodiac Mar. Agencies, Ltd., 274 F. Supp. 2d 1144, 1148 (S.D. Cal. 2003) (citing
18   Rissetto v. Plumbers & Steamfitters Local 343, 94 F.3d 597, 600 (9th Cir.1996)). Judicial
19   estoppel is used “because of ‘general consideration[s] of the orderly administration of
20   justice and regard for the dignity of judicial proceedings,’ and to ‘protect against a litigant
21   playing fast and loose with the courts.’” Id. (citing Hamilton v. State Farm Fire & Cas.
22   Co., 270 F.3d 778, 782 (9th Cir. 2001)). Further, double recovery is disfavored, and it
23   should be particularly avoided where punitive and compensatory damages are assessed.
24   Kissell Co. v. Gressley, 591 F.2d 47, 51 (9th Cir. 1979); Hosp. Mktg. Concepts, LLC v. Six
25   Continents Hotels, Inc., 2016 WL 9045621, at *6 (C.D. Cal. Jan. 28, 2016) (stating double
26   recovery is precluded when alternative theories seeking the same relief are pleaded and
27   tried together).
28           The Supreme Court of the United States has established certain factors that district


                                                    4
 1   courts may take into consideration when deciding whether judicial estoppel is appropriate
 2   in a given case: (1) a party’s later position is “clearly inconsistent” with its earlier
 3   position; (2) the first tribunal accepted and relied upon the prior inconsistent position; and
 4   (3) the party maintaining the inconsistent position stands to gain an unfair advantage over
 5   the opposing party. Id. (citing New Hampshire v. Maine, 532 U.S. 742, 750–51 (2001)).
 6   These factors, however, are not exhaustive. Id. The inconsistent positions need not come
 7   from the same litigation, and a favorable settlement constitutes judicial reliance. Id. (citing
 8   Hamilton, 270 F.3d at 783; Rissetto, 94 F.3d at 605). The purpose of judicial estoppel is
 9   to protect the courts’ integrity, not necessarily the parties’ interests; the doctrine is
10   equitable, and its application discretionary. Id. (citing Russell v. Rolfs, 893 F.2d 1033,
11   1037 (9th Cir. 1990)); Rissetto, 94 F.3d at 601.
12           The Court finds that the Claimants are judicially estopped from pursuing their
13   claims against the Plaintiff. The Claimants asserted claims against Paladin for negligence
14   and breach of contract on the basis that Paladin negligently failed to enroll DHP under the
15   Policy. (Doc. 188 at 18)        The Claimants settled their claims against Paladin for
16   approximately $37,500 pursuant to the Settlement Agreement. (Doc. 203 at 52) The
17   Claimants also moved to dismiss Paladin from this action with prejudice as a result of the
18   Settlement Agreement. (Doc. 87)         Now, the Claimants continue to seek summary
19   judgment against the Plaintiff under the theory that DHP was enrolled under the Policy.
20   (Doc. 197 at 5)
21           In addressing the first factor, the Court finds that the Claimants’ current position
22   against the Plaintiff is clearly inconsistent with their position against Paladin, for which it
23   obtained a favorable settlement. The Claimants have recovered on the theory that Paladin
24   was liable for failing to register DHP under the Policy; therefore, the Claimants cannot
25   now seek to recover from the Plaintiff under the theory that DHP was registered under the
26   Policy. Samson v. NAMA Holdings, LLC, 637 F.3d 915, 935 (9th Cir. 2011) (stating
27   judicial estoppel “generally prevents a party from prevailing in one phase of a case on an
28   argument and then relying on a contradictory argument to prevail in another phase.”) The


                                                    5
 1   United States Court of Appeals for the Ninth Circuit has found that obtaining a favorable
 2   settlement constitutes judicial reliance, which satisfies the second factor of the Court’s
 3   reliance on the prior inconsistent position. Rissetto, 94 F.3d at 605. Finally, the Court
 4   finds that allowing the Claimants to proceed against the Plaintiff to obtain an additional
 5   recovery on a mutually exclusive theory of liability would be unfair to the Plaintiff and
 6   result in the Claimants obtaining a double recovery for the issues presented in their
 7   counterclaims. Therefore, the Court finds that the Plaintiff’s MSJ must be granted, and
 8   summary judgment must be issued in favor of the Plaintiff on all claims.
 9          Accordingly,
10          IT IS ORDERED:
11          1.      That Plaintiff’s Motion for Summary Judgement (Doc. 199) is granted, and
12   judgment shall be entered in favor of the Plaintiff on all claims and counterclaims;
13          2.      That Claimants’ Second Motion for Summary Judgment (Doc. 197) is
14   denied;
15          3.      That Claimants’ Rule 37 Motion to Exclude Declaration and Trial
16   Testimony of Jake Morin (Doc. 211) is denied as moot; and
17          4.      That the Clerk of Court shall terminate this case and enter judgment
18   accordingly.
19          Dated this 14th day of November, 2019.
20
21
22
23                                                     Honorable Steven P. Logan
24                                                     United States District Judge

25
26
27
28

                                                  6
